Citation Nr: 1047658	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-32 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the lumbar spine, to include cauda 
equina syndrome with bladder dysfunction, claimed to be due to 
surgical procedures performed by the Department of Veterans 
Affairs in June 1997 and August 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The appellant's claim is now in the jurisdiction of 
the RO in Fort Harrison, Montana.  

In October 2007, the appellant testified at a Board 
videoconference hearing.  In February 2008, the Board remanded 
the matter for additional evidentiary development.  

For the reasons set forth below, another remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In its February 2008 remand, the Board noted that the RO had 
failed to provide the appellant with adequate notice of a June 
2007 rating decision which denied compensation under 38 U.S.C.A. 
§ 1151 for narcolepsy.  The Board referred the matter to the RO 
for appropriate action.  The record currently before the Board, 
however, contains no indication that the RO has provided the 
appellant with appropriate notice of the June 2007 rating 
decision.  Thus, this matter is again referred to the RO 
for appropriate action.  




REMAND

The appellant seeks compensation under 38 U.S.C.A. § 1151 for 
additional disability of the lumbar spine.  He claims that as a 
result of surgical procedures performed by VA in June 1997 and 
August 2001, he developed additional disability of the lumbar 
spine, including cauda equina syndrome with bladder dysfunction, 
damage to the nerves in the lower extremities resulting in 
difficulty walking, and headaches.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same manner 
as if such additional disability were service-connected.  A 
disability is a qualifying additional disability if it was not 
the result of the veteran's willful misconduct and the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished such veteran under any law administered by 
the Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2010).  

In its February 2008 remand, the Board found that the medical 
evidence of record was unclear as to whether the appellant had 
any additional disability as a result of the June 1997 and August 
2001 VA surgical procedures.  The Board directed the RO to 
schedule the appellant for a VA medical examination to obtain the 
necessary medical opinion.  

The record on appeal indicates that the appellant thereafter 
underwent VA medical examinations in March 2009 and June 2010.  
The examiner who conducted the March 2009 examination, a VA nurse 
practitioner, determined that the appellant did have additional 
disability as a result of the June 1997 and/or August 2001 VA 
surgical procedures, including bowel and bladder dysfunction, 
headaches, and an altered gait.  The examiner who conducted the 
June 2010 VA medical examination, a physicians' assistant, 
provided a conflicting opinion, indicating that the appellant did 
not exhibit any additional disability as a result of the June 
1997 and August 2001 VA surgical procedures.  

After carefully reviewing the record, the Board concludes that 
the evidence remains unclear as to whether the appellant exhibits 
any additional disability as a result of the surgical procedures 
at issue in this case.  Moreover, the Board notes that although 
the March 2009 VA examiner concluded that the appellant sustained 
additional disability as a result of the June 1997 and August 
2001 VA surgical procedures, she did not comment on whether the 
proximate cause of such additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2010).  

Based on the record in this case, the Board concludes that 
another VA medical examination is necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4) (2010) (providing that VA is 
required to obtain an opinion when the record does not contain 
sufficient medical evidence to make a decision on the claim).  

The Board also notes that the record on appeal remains 
incomplete.  In its February 2008 remand, the Board noted that 
although the record on appeal contained operative reports for the 
June 1997 and August 2001 surgical procedures at issue in this 
case, the record did not include copies of consent forms signed 
by the appellant, as required by 38 C.F.R. § 17.32.  The Board 
directed the RO to attempt to obtain such consent forms.  

A review of the record shows that the RO contacted the VA 
facility where the June 1997 and August 2001 surgeries were 
performed and requested records pertaining to the appellant for 
the period from June 1997 to August 2001, including surgical 
records and informed consent forms.  The records provided, 
however, were incomplete, most critically lacking the consent 
forms specifically requested by the Board.  This has not escaped 
the attention of the appellant's representative who specifically 
noted this deficiency in October 2010 written arguments.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that where 
remand instructions are not followed, the Board errs as a matter 
of law when it fails to ensure compliance).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to obtain relevant records from a Federal department or 
agency, including records from VA medical facilities.  VA may 
only end these efforts if it is concluded that the records sought 
do not exist or that further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2) (2010).  Thus, additional 
efforts are necessary in connection with these VA clinical 
records.  In that regard, in an April 2008 statement, the 
appellant provided an additional Social Security number and 
speculated that some of his VA treatment records may be filed 
under this alternate number.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the West Los 
Angeles VA Medical Center, or other 
appropriate repository of record, and 
request all outstanding pertinent records 
pertaining to the appellant for the period 
from January 1997 to the present, 
particularly including all informed consent 
forms signed by the appellant in connection 
with surgeries performed on June 12, 1997, 
and August 16, 2001.  The RO must continue 
its efforts to locate such records until it 
is reasonably certain that such records do 
not exist or that further efforts to obtain 
those records would be futile.  In the 
event the information is not available, a 
written statement to that effect should be 
included in the record.  

2.  The appellant should be afforded a VA 
medical examination by a neurosurgeon or 
orthopedic surgeon for the purpose of 
determining whether he exhibits any 
additional disability as a result of the 
June 1997 or August 2001 VA surgical 
procedures and, if so, whether the 
proximate cause of such additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA 
or an event not reasonably foreseeable.  

The claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing his claims folder, the 
examiner should provide an opinion as to 
the following:  

Is it at least as likely as not that the 
appellant incurred any additional 
disability as a result of the June 1997 or 
August 2001 surgeries performed by VA, 
including, but not limited to, a low back 
disability, a lower extremity disability, 
bowel or bladder dysfunction, or a headache 
disability?  

If so, is at least as likely as not that 
any such additional disability is due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA in 
performing the surgery in question; or an 
event not reasonably foreseeable?  

The examiner should provide a rationale for 
all opinions rendered, including reference 
to the pertinent evidence of record.  

3.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


